NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                CONRAD LONNIE BOWEN, JR., Appellant.

                             No. 1 CA-CR 16-0694
                               FILED 8-8-2017


          Appeal from the Superior Court in Maricopa County
                       No. CR2015-135741-002
          The Honorable Virginia L. Richter, Judge, Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General's Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Bain & Lauritano, PLC, Glendale
By Sheri M. Lauritano
Counsel for Appellant
                             STATE v. BOWEN
                            Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Diane M. Johnsen delivered the decision of the Court, in
which Judge Patricia K. Norris1 and Judge Michael J. Brown joined.


J O H N S E N, Judge:

¶1            Conrad Lonnie Bowen, Jr. timely filed this appeal in
accordance with Anders v. California, 386 U.S. 738 (1967), and State v. Leon,
104 Ariz. 297 (1969), following his conviction of possession or use of a
dangerous drug, a Class 4 felony. Bowen's counsel has searched the record
on appeal and found no arguable question of law that is not frivolous. See
Smith v. Robbins, 528 U.S. 259 (2000); Anders, 386 U.S. at 744; State v. Clark,
196 Ariz. 530 (App. 1999). Bowen was given the opportunity to file a
supplemental brief but did not do so. Counsel now asks this court to search
the record for fundamental error. After reviewing the entire record, we
affirm Bowen's conviction and sentence.

             FACTS AND PROCEDURAL BACKGROUND

¶2             Police stopped a car in which Bowen was riding and thought
they smelled PCP.2 They ordered Bowen out of the car and found two
cigarettes in a small plastic bag where Bowen's feet would have been in the
passenger foot well. The cigarettes later were confirmed to contain PCP.
Bowen was convicted of possession or use of a dangerous drug. The
superior court found he had two or more historical prior felony convictions
and imposed a mitigated term of six years' incarceration.




1      The Honorable Patricia K. Norris, Retired Judge of the Court of
Appeals, Division One, has been authorized to sit in this matter pursuant
to Article VI, Section 3 of the Arizona Constitution.

2      Upon review, we view the facts in the light most favorable to
sustaining the jury's verdict and resolve all inferences against Bowen. State
v. Payne, 233 Ariz. 484, 509, ¶ 93 (2013).



                                      2
                            STATE v. BOWEN
                           Decision of the Court

¶3             Bowen timely appealed. We have jurisdiction pursuant to
Article 6, Section 9, of the Arizona Constitution, and Arizona Revised
Statutes sections 12-120.21(A)(1) (2017), 13-4031 (2017) and -4033 (2017).3

                              DISCUSSION

¶4             The record reflects Bowen received a fair trial. He was
represented by counsel at all stages of the proceedings against him and was
present at all critical stages. The court held appropriate pretrial hearings.

¶5             The State presented both direct and circumstantial evidence
sufficient to allow the jury to convict. The jury was properly comprised of
eight members. The court properly instructed the jury on the elements of
the charges, the State's burden of proof and the necessity of a unanimous
verdict. The jury returned a unanimous verdict, which was confirmed by
juror polling. The court considered Bowen's criminal history and imposed
a legal sentence for the crime of which he was convicted.

                              CONCLUSION

¶6            We have reviewed the entire record for reversible error and
find none, and therefore affirm the conviction and resulting sentence. See
Leon, 104 Ariz. at 300.

¶7            Defense counsel's obligations pertaining to Bowen's
representation in this appeal have ended. Counsel need do no more than
inform Bowen of the outcome of this appeal and his future options, unless,
upon review, counsel finds "an issue appropriate for submission" to the
Arizona Supreme Court by petition for review. State v. Shattuck, 140 Ariz.
582, 584-85 (1984). On the court's own motion, Bowen has 30 days from the




3      Absent material revision after the date of an alleged offense, we cite
a statute's current version.


                                     3
                           STATE v. BOWEN
                          Decision of the Court

date of this decision to proceed, if he wishes, with a pro per motion for
reconsideration. Bowen has 30 days from the date of this decision to
proceed, if he wishes, with a pro per petition for review.




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                       4